 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8
      SREAM, INC., et al.,                              Case No. 1:18-cv-00993-LJO-EPG
 9
                       Plaintiffs,                      ORDER DIRECTING THE CLERK OF
10
                                                        THE COURT TO CLOSE THIS CASE
             v.
11
                                                        (ECF No. 10)
12    ZAKARIA BADR REFAI,

13                       Defendant.

14

15          On October 10, 2018, Plaintiffs filed a notice of voluntary dismissal of this action. (ECF

16   No. 10). Thus, the case has ended, and is dismissed without prejudice. See Fed. R. Civ. P.

17   41(a)(1); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997); Concha v. London, 62

18   F.3d 1493, 1506 (9th Cir. 1995) (“Even if the defendant has filed a motion to dismiss, the plaintiff

19   may terminate his action voluntarily by filing a notice of dismissal under Rule 41(a)(1).”).

20   Accordingly, the Clerk of the Court is DIRECTED to close this case.

21
     IT IS SO ORDERED.
22

23      Dated:     October 11, 2018                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       1
